                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:18-CV-337-D


BANK OF AMERICA, N.A.,                      )
                                            )
                               Appellant,   )
                                            )
                    v.                      )                  ORDER
                                            )
RODNEY ALLEN MCCOWAN, et al.,               )
                                            )
                                            )
                               Appellees.   )


       On August 27, 2018, Bank of America moved to consolidate,its bankruptcy appeal in case
                                    ,,

number 5:18-CV-337-D with its bankruptcy appeal in case number 5:18-CV-75-D [D.E. 12]. On

October 8, 2018, the court entered an order in case number 5: 18-CV-75-D reversing the bankruptcy

court's orders reopening the bankruptcy case and allowing the trustee to revoke its intentional

abandonment of real property. See Bank of America. N.A. v. Rodney Allen McCowan, et al., No.

5:18-CV-75-D, [D.E. 24] (E.D.N.C. Oct. 8, 2018). In light of the court's October 8, 2018 ruling,

the court dismisses Bank ofAmerica's motion to consolidate [D.E. 12] as moot, and dismisses Bank

of America's appeal as moot.

       In sum, the court DISMISSES Bank of America's motion to consolidate [D.E. 12], and
             /

DISMISSES the appeal. The clerk shall close the case.

       SO ORDERED. This _u_ day of October 2018.
